  Case 2:21-cv-00551-JLB-NPM Document 1 Filed 07/21/21 Page 1 of 6 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                     FORT MYERS DIVISION

MIGUEL ANGEL ALMARAZ,                                         CASE NO.: 2:21-CV-551

       Plaintiff,

vs.

HOMETOWN VENTURES LLC d/b/a
MAXX FOODS 2,
SOHIL JIVANI, and
MANISHA JIVANI,

      Defendants.
______________________________/

                     COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

       Plaintiff, Miguel Angel Almaraz, sues Defendants, Hometown Ventures LLC d/b/a Maxx

Foods 2, Sohil Jivani, and Manisha Jivani, as follows:

                                 Parties, Jurisdiction, and Venue

       1.      Plaintiff, Miguel Angel Almaraz, is a sui juris resident of Miami-Dade County,

Florida, who is over 18 years old.

       2.      Plaintiff was a non-exempt employee of Defendants.

       3.      Plaintiff consents to join in this lawsuit.

       4.      Defendant, Hometown Ventures LLC, is a for profit Florida limited liability

corporation that is sui juris and has operated its business here, in Naples, Collier County, Florida,

at all times material. It operates as Maxx Foods 2, a fictitious name registered with the State of

Florida.




                                                   1


                    135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
  Case 2:21-cv-00551-JLB-NPM Document 1 Filed 07/21/21 Page 2 of 6 PageID 2




        5.      Defendant, Sohil Jivani, was and is an officer, manager, director and/or owner,

who had operational control over the corporate Defendant for the relevant time period. He ran its

day-to-day operations, had supervisory authority over Plaintiff, hired and/or fired Plaintiff, and

was partially or totally responsible for paying Plaintiff’s wages.

        6.      Defendant, Manisha Jivani, was and is an officer, manager, director and/or

owner, who had operational control over the corporate Defendant for the relevant time period.

She also ran its day-to-day operations, had supervisory authority over Plaintiff, hired and/or fired

Plaintiff, and was partially or totally responsible for paying Plaintiff’s wages.

        7.      Defendants were Plaintiff’s direct employers, joint employers and co-employers, as

that term “employer” is defined by 29 U.S.C. §203 (d).

        8.      Both Defendants employed Plaintiff.

        9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331, as

Plaintiff’s principal claim for relief arises from a federal statute, namely the Fair Labor Standards

Act of 1938 (as amended), 29 U.S.C. §203 et seq. (the “FLSA”).

        10.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2) because

Defendants transact business in Miami-Dade County, maintain their office and principal place of

business and/or live in Miami-Dade County, and also employed Plaintiff in Miami-Dade County,

with most of the actions complained of occurring within Miami-Dade County.

                          Common Background Factual Allegations

        11.     Defendants regularly employed two or more employees for the relevant time period

that handled goods or materials that travelled through interstate commerce, or used

instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

under the Fair Labor Standards Act.
                                                   2


                 135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
  Case 2:21-cv-00551-JLB-NPM Document 1 Filed 07/21/21 Page 3 of 6 PageID 3




       12.     In particular, Defendants own and operate a grocery store where they sell meats,

produce, fruits, vegetables, chips, seasoning, detergents, beers, coffee, soda, paper goods, plastic

wear, goods, and supplies that previously traveled in interstate commerce.

       13.     Defendants have been at all times an enterprise engaged in interstate commerce in

the course of their marketing, preparation, cooking, and sale of foodstuffs, baked goods, and

products that have moved through interstate commerce.

       14.     Defendants cooked, prepared, and stored perishables while using machinery,

appliances, refrigeration goods, freezers, supplies and materials that also have moved through

interstate commerce.

       15.     Furthermore, Defendants obtain, solicit, exchange and send funds to and from

outside of the State of Florida, regularly and routinely use telephonic transmissions going outside

of the State of Florida to conduct business, and transmit electronic information through computers,

the internet, via email, and otherwise outside of the State of Florida in the course of their business.

       16.     Defendants’ annual gross revenues derived from this interstate commerce are

believed to be in excess of $500,000.00 for the relevant time period and/or more than $125,000

for each relevant annual fiscal quarter.

       17.     Plaintiff’s work for Defendants was actually in or so closely related to the movement

of commerce while he worked for Defendants that the Fair Labor Standards Act applies to

Plaintiff’s work for Defendants.

       18.     In particular, Plaintiff worked for Defendants in the bakery making Mexican bread.

       19.     Plaintiff’s work involved handling and mixing food, ingredients, flour, baking soda,

and other food-grade ingredients that traveled through interstate commerce prior to his using them



                                                  3


                135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
  Case 2:21-cv-00551-JLB-NPM Document 1 Filed 07/21/21 Page 4 of 6 PageID 4




in his baking process. Afterwards, the finished baking products would be placed into the stream of

interstate commerce.

        20.      Defendants agreed to pay Plaintiff at a salary of $900 per week, regardless of the

hours that he worked.

        21.      Plaintiff worked for Defendants from approximately 2007 or 2008 to May 3, 2021.

        22.      To the extent that records exist regarding the exact dates and times of Plaintiff’s

employment, as well as the records of payment for same, such records are in the exclusive custody

of Defendants.

        23.      Plaintiff routinely worked more than 40 hours per week hours for Defendants.

        24.      Although Defendants knew and/or reasonably should have known that Plaintiff

worked more than 40 hours per week, Defendants did not pay Plaintiff overtime pay calculated at

one and one-half times his regular rate of pay for the overtime hours he worked.

        25.      Defendants either recklessly failed to investigate whether their failure to pay Plaintiff

an overtime wage for all overtime hours worked violated the Federal Wages Laws of the United

States, they intentionally misled Plaintiff to believe that Defendants were not required to pay

overtime, and/or Defendants concocted a scheme pursuant to which they deprived Plaintiff of the

over time pay earned.

        26.      Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

worked, plus an equal amount as a penalty/liquidated damages, plus all attorney’s fees and costs.

        27.      Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied by

Plaintiff.

        28.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all

services rendered.
                                                    4


                  135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
  Case 2:21-cv-00551-JLB-NPM Document 1 Filed 07/21/21 Page 5 of 6 PageID 5




      WHEREFORE Plaintiff, Miguel Angel Almaraz, demands the entry of a judgment in his

favor and against Defendants, Hometown Ventures LLC d/b/a Maxx Foods 2, Sohil Jivani, and

Manisha Jivani, jointly and severally, after trial by jury and as follows:

           a.     That Plaintiff recover compensatory overtime wage damages and an equal

                  amount of liquidated damages as provided under the law and in 29 U.S.C. §

                  216(b) – or interest on the unpaid wages if no liquidated damages are awarded;

           b.     That Plaintiff recover pre-judgment interest on all unpaid overtime wages if the

                  Court does not award liquidated damages;

           c.     That Plaintiff recover an award of reasonable attorneys fees, costs, and expenses

                  pursuant to the FLSA;

           d.     That Plaintiff recover all interest allowed by law;

           e.     That Defendants be Ordered to make Plaintiff whole by providing appropriate

                  overtime pay and other benefits wrongly denied in an amount to be shown at

                  trial and other affirmative relief;

           f.     That the Court declare Defendants to be in willful violation of the overtime

                  provisions of the FLSA; and

           g.     Such other and further relief as the Court deems just and proper.




                                                  5


                 135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
Case 2:21-cv-00551-JLB-NPM Document 1 Filed 07/21/21 Page 6 of 6 PageID 6




                             DEMAND FOR JURY TRIAL

    Plaintiff, Miguel Angel Almaraz, demands a trial by jury of all issues so triable.

    Dated this 21st day of July 2021.

                                                   Respectfully Submitted,

                                                   s/Brian H. Pollock, Esq.
                                                   Brian H. Pollock, Esq.
                                                   Fla. Bar No. 174742
                                                   brian@fairlawattorney.com
                                                   FAIRLAW FIRM
                                                   Counsel for Plaintiff
                                                   135 San Lorenzo Avenue
                                                   Suite 770
                                                   Coral Gables, FL 33146
                                                   Tel: 305.230.4884




                                              6


            135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                          TEL 305.230.4884 FAX 305.230.4844
                                www.fairlawattorney.com
